MEMORANDUM **
Hector Rodríguez-Flores and his wife, Lorena Soledad Rodriguez, natives and citizens of Mexico, petition for review of an order of the Board of Immigration Appeals (“BIA”) summarily affirming the decision of an immigration judge finding them ineligible for cancellation of removal. We dismiss the petition for lack of jurisdiction because Petitioners did not present to the BIA any of the issues they raise before this Court. See Cortez-Acosta v. INS, 234 F.3d 476, 480 (9th Cir.2000) (per curiam).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.